Citation Nr: 1516128	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-33 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a lung disability, including emphysema, chronic obstructive pulmonary disease (COPD) and bronchiectasis.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a sinus disability, including sinusitis and left septal deviation.

3.  Entitlement to service connection for a sinus disability, including sinusitis and left septal deviation.

4.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), anxiety and depression.

5.  Entitlement to service connection for acquired psychiatric disability, including PTSD, anxiety and depression.

6.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a sleep disorder, to include as secondary to an acquired psychiatric disability.

7.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Attorney Michael J. Brown, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2015, and a copy of the hearing transcript is of record.

In August 2014, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of RO consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The Board notes that the August 2012 rating decision characterized the Veteran's petition to reopen his previously denied claims of sinusitis, left septal deviation, and lung disability as one for any respiratory condition (to include sinusitis, emphysema, and left septal deviation).  However, as the RO and Board has previously adjudicated the lung and sinus issues separately, the Board has recharacterized the issues as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a sinus disability, a sleep disorder and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A petition to reopen service connection for a lung disability was denied in a January 2010 Board decision, the Veteran was notified of such denial and his appellate rights, and he did not appeal that determination.

2.  Evidence received since the last final denial is cumulative or redundant of the evidence of record at the time of the prior final denial of a lung disorder, and does not raise a reasonable possibility of substantiating the claim.

3.  A petition to reopen service connection for sinusitis and left septal deviation was denied in an August 2010 rating decision, the Veteran was notified of such denial and his appellate rights, and he did not submit additional evidence or appeal from that determination within one year.
4.  Evidence received since the last final denial raises a reasonable possibility of substantiating the claim for a sinus disability. 

5.  A petition to reopen a claim for service connection for depressive disorder with paranoid features was denied in a March 1999 RO decision, the Veteran was notified of such denial and his appellate rights, and he did not submit additional evidence or appeal from that determination within one year.

6.  Evidence received since the last final denial raises a reasonable possibility of substantiating the claim for an acquired psychiatric disability.

7.  Service connection for a sleep disorder was denied in an August 2010 RO decision, the Veteran was notified of such denial and his appellate rights, and he did not submit additional evidence or appeal from that determination within one year.

8.  Evidence received since the last final denial raises a reasonable possibility of substantiating the claim for a sleep disorder.


CONCLUSIONS OF LAW

1.  The January 2010 Board decision is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has not been received to reopen the claim for service connection for a lung disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (a) (2014).

3.  The March 1999 and August 2010 RO decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).


4.  New and material evidence having been received, the claims of entitlement to service connection for a sinus disability, an acquired psychiatric disability and a sleep disorder are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 
§ 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159 (2014).  

With regard to the reopened claims of service connection for a sinus disability, a sleep disorder and an acquired psychiatric disability, compliance with the VCAA need not be addressed, as the determination on those issues is fully favorable.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the Veteran's petition to reopen a claim of service connection for a lung disability, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

A February 2012 letter, sent prior to the August 2012 rating decision, advised the Veteran of the evidence and information necessary to reopen his claim for service connection for a lung disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter advised the Veteran of the basis of the prior final denial, namely a lack of evidence the disability was "occurred in" or "caused by service."  The letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations in accordance with Kent, supra.

The Board notes that, with the exception of the Veteran's separation examination, the Veteran's service treatment records (STRs) could not be located at the time of the initial 1996 rating decision and have not been located since, possibly because they were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).  In such cases, VA has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51(1996).

Here, the Veteran completed an information form to assist in reconstructing the missing records in April 1995.  In February 2012, the RO again attempted to locate the Veteran's STRs, but once again, no records were located.  A Formal Finding on the Unavailability of Service Records was issued in April 2012, and the Veteran was informed of the inability to obtain his STRs by separate correspondence.  In light of the foregoing, the Board finds that further efforts to obtain missing service records would be futile and the duty to notify the Veteran of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159(e), was satisfied.

The Board notes that a VA opinion has not been obtained to address whether a lung disability was related to service.  As the Board has already determined that new and material evidence has not been presented to reopen the claim, VA's duty to provide an examination is extinguished.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The Court has held that the phrase "'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Lung Disability

The Veteran requested to reopen a previously-denied claim for service connection for emphysema/COPD in November 2007, which was denied in a June 2008 rating decision.  The Veteran appealed that determination to the Board.  In January 2010, the Board found that new and material evidence had not been received to reopen the claim of service connection for a lung disorder, to include emphysema and COPD due to nicotine.  As the Veteran did not appeal this decision, the January 2010 Board denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7266 (2014); 38 C.F.R. 
§ 20.1100 (2014). 

Here, the last final denial of the Veteran's claim was based on a finding that the Veteran did not have any competent evidence linking a lung disorder to service, and that service connection for a tobacco-related disorder is precluded under 38 C.F.R. § 3.300, which prohibits secondary service connection for disabilities associated with tobacco use filed after June 1998.  Evidence of record at the time of the last final denial included the following:  a separation examination which shows Veteran reported a shortness of breath, but that the lungs were normal on examination; private treatment records dated from 2004 which reveal diagnoses of COPD and emphysema; private medical statements which reflect that the Veteran's COPD and emphysema were related to nicotine addiction that began in service when he started smoking; a statement from a fellow veteran indicating that he witnessed the Veteran having asthma attacks and/or trouble breathing in service; and September 2009 hearing testimony.

Evidence received since the last final denial includes VA and private treatment records indicating ongoing treatment for a lung disability, as well as the Veteran's testimony at his March 2015 Board hearing.  Although this evidence is new, it is not material because it does not address the unestablished fact necessary to substantiate the claim for service connection for a lung disability.  While the treatment records demonstrate a current lung disability, they do not indicate that the current lung disability is due to service.  Although the Veteran's testimony addresses the in-service element, the Board finds this testimony to be cumulative of his statements and testimony already of record.  Further, the Veteran's assertion that his lung disability is due to tobacco use in service, while supported by the medical evidence of record, is precluded by law.  The petition to reopen must therefore be denied.

Sinus disability

In August 2010, the RO determined that new and material evidence was not received to reopen a previously denied claim for service connection for sinusitis and left septal deviation.  The Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).


The Veteran's claims for a sinus disability was initially denied based on a finding that there was no evidence of left septal deviation or sinusitis during service.  Evidence received since the last final denial includes the Veteran's March 2015 Board hearing testimony that he suffered a fracture to his nose prior to enlistment, and that his duties during extreme cold weather exacerbated his preexisting sinus problems.  The Board finds that the Veteran's lay testimony relating to his claimed aggravation of his current sinus disability is new and material as contemplated by 38 C.F.R. § 3.156(a).  Accordingly, the claim of service connection for a sinus disability is reopened.

Acquired Psychiatric Disability

Service connection for depressive disorder with paranoid features, claimed as nervous condition, was initially denied in an August 1996 rating decision on the basis that there was no evidence of a nervous disorder in service.  The Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.  A March 1999 rating decision denied the Veteran's petition to reopen.  The Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

Pertinent new evidence received since the March 1999 denial includes the Veteran's testimony that he was constantly harassed unfairly punished for agreeing to testify as a witness to sexual harassment investigation.  Also, the Veteran testified that he suffers from PTSD.  See March 2015 Board hearing transcript.  Further, a January 2011 statement from the Veteran's private treatment provider indicates treatment for PTSD, anxiety, and depression.  This evidence raises a reasonable possibility of substantiating the claim by suggesting that the Veteran has a current psychiatric disability, including PTSD, that was due to service.  The evidence is, therefore, new and material, and the claim of service connection for an acquired psychiatric disability is reopened.  



Sleep Disorder

Service connection for a sleep disorder was initially denied by the RO in August 2010 on the basis that there was no evidence of a sleep disorder in service.  The Veteran did not appeal this decision and new and material evidence was not received within the applicable appeal period.  Thus, the August 2010 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

Evidence received since the August 2010 denial includes the Veteran's testimony that he developed a sleep disorder following excessive punishment in service.  He also testified that his current sleep disorder is related to his flashbacks and nightmares associated with his acquired psychiatric disability.  In addition, VA treatment records received in October 2011 indicate that the Veteran takes Ambien and Valium to aid in anxiety and sleep.  This new evidence raises a reasonable possibility of substantiating the claim by suggesting that the Veteran's sleep disorder may be related to service or to an acquired psychiatric disability.  The evidence is, therefore, new and material, and the claim of service connection for a sleep disorder is reopened. 

ORDER

New and material evidence has not been presented to reopen a claim of entitlement to service connection for a lung disability, and the claim is not reopened.

New and material evidence having been received, the claim of service connection for a sinus disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of service connection for an acquired psychiatric disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of service connection for a sleep disorder is reopened, and to this extent only the appeal is granted.
REMAND

Additional development is required before the Board may reach the merits of the remaining issues on appeal.

With regard to a sinus disability, a VA examination is necessary to address whether the Veteran had a preexisting sinus disability that was aggravated by service.

Regarding an acquired psychiatric disability, the Veteran has testified that he was involved in a sexual harassment investigation in service.  The Board finds that an attempt should be made to obtain any documents related to this incident.  In addition, although the Veteran was afforded a VA examination in connection with his initial claim for service connection in March 1996, an etiological opinion was not rendered.  Accordingly, a new examination is warranted to determine the etiology of any acquired psychiatric disability.  Further, as the record suggests an additional diagnosis of PTSD, the examining VA psychiatrist or psychologist must determine whether the Veteran has a diagnosis of PTSD based on the Veteran's asserted stressor of being harassed during service.

Regarding a sleep disorder, a VA examination is necessary to determine whether the Veteran's current sleep disorder is related to the sleep disorder he suffered in service and/or whether it is due to a current psychiatric disability.  Finally, all updated VA outpatient records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated since July 2014.

2.  Using the information contained in the Veteran's March 2015 Board hearing testimony, pages 8-10, obtain and associate with the claims file any records regarding a sexual harassment investigation in which the Veteran was listed as a witness, to include a copy of a Judge Advocate General (JAG) or other investigative report that was prepared in association with this incident.

If ultimately the AOJ cannot locate any of the above records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After completing the above development and whether or not any additional records are obtained, schedule the Veteran for a VA psychiatric examination.  It is imperative that the claims folder and all pertinent records be made available to the examiner for review in connection with the examination.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.

The examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed acquired psychiatric disability, to include PTSD, had its onset during or was caused by the Veteran's military service, to include as a result of the 1955 incident.  

4.  Schedule the Veteran for a VA examination to determine the current nature and likely etiology of any sinus disability, to include left septal deviation and sinusitis.  It is imperative that the claims folder and all pertinent records be made available to the examiner for review in connection with the examination.  

Based on the examination and review of the record, the examiner should opine as to the following for all sinus disabilities diagnosed:

(a) Did any identified sinus disability clearly and unmistakably (obviously or manifestly) exist prior to his acceptance and enrollment into active military service?  In addressing this question, the examiner should accept as true that the Veteran fractured his nose prior to his entry into active duty.

(b) If the answer to question (a) is "Yes," was the sinus disability clearly and unmistakably (obviously or manifestly) not aggravated beyond its natural progression by such service?  In addressing this question, the examiner should accept as true that the Veteran experienced a flare of sinus symptoms during his initial training period at Ft. Dix in the winter of 1955.

(c) If the answer to question (a) is "No," is it at least as likely as not (a 50 percent or greater probability) that the hypertension was incurred in or is otherwise related to his active service?  In addressing this question, the examiner should accept as true that the Veteran experienced a flare of sinus symptoms during his initial training period at Ft. Dix in the winter of 1955.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of a current sleep disorder.  The Veteran's claims file must be reviewed by the examiner.  Based on a review of the claims file, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that a sleep disorder: (a) was incurred in or is otherwise related to his active service; (b) is caused by an acquired psychiatric disability; or (c) is aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by an acquired psychiatric disorder.  In addressing these questions, the examiner should accept as true that the Veteran experienced difficulty sleeping in service.

6.  Then readjudicate the appeal and furnish  a supplemental statement of the case (SSOC) as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


